Title: To George Washington from Robert Morris, 25 October 1787
From: Morris, Robert
To: Washington, George



Dear Sir
Philad[elphi]a Octr 25th 1787

That you may not think me guilty of Neglect, I acknowledge the receipt of your obliging letter of the 14th Inst. by Post, but that by the Charming Polly is not yet arrived, when it comes to hand I shall have the pleasure of addressing you again. Mr G. Morris went to New York to stay Nine days, he has been gone near five Weeks & I wait his return before I can finally decide whether I can set out for Virginia or Not.
We rejoiced much to hear of your safe arrival at Home having been made very uneasy by the report of the accident at the Head of Elk If you read our News Papers you see much altercation about the proposed Constitution the oponents are not Numerous altho they fill the News Papers every day.
Mrs Morris & myself are much obliged by your & Mrs Washington good wishes We can truely say they are reciprocal & I am with great Sincerity Dear Sir Your most Obedient humble Servant

Robt Morris

